Exhibit 10.31

 

 

MANAGEMENT COMPENSATION AGREEMENT

 

between

 

NORTHWEST AIRLINES, INC.

 

and

 

BARRY P. SIMON

 

dated as of

 

December 3, 2004

 

--------------------------------------------------------------------------------


 

MANAGEMENT COMPENSATION AGREEMENT

 

MANAGEMENT COMPENSATION AGREEMENT made as of the 3rd day of December, 2004
between Northwest Airlines, Inc., a Minnesota corporation (the “Company”) and
Barry P. Simon (the “Executive”).

 

PREAMBLE

 

The Company and Executive hereby desire to enter into a Management Compensation
Agreement dated as of the date first above written.

 


1.  TERMS OF EMPLOYMENT.


 

1.1                                 Employment.  The Company agrees to employ
Executive, and Executive agrees to be employed by the Company, on the terms and
conditions set forth herein.

 

1.2                                 Position and Duties.  During the term of
Executive’s employment hereunder, Executive shall serve as Executive Vice
President & General Counsel of the Company and shall have such powers and duties
as may from time to time be prescribed by the Company.  Executive shall devote
substantially all his working time and effort to the business and affairs of the
Company and its affiliates.

 


2.  COMPENSATION AND BENEFITS.


 

2.1                                 Base Salary.  Executive’s Base Salary as of
the Effective Date shall be $425,000.  Executive’s Base Salary in effect from
time to time may only be reduced in connection with a base wage reduction for
salaried employees of the Company, by an amount not to exceed $85,000. 
Executive’s Base Salary shall be payable in accordance with the Company’s
payroll policies.

 

2.2                                 Incentive Compensation Programs.  During the
term of Executive’s employment hereunder:

 

(a)  Executive shall be entitled to receive from the Company, within ten (10)
days after the date of this Agreement, a lump-sum cash payment in the amount of
$240,000, less all applicable withholding taxes (the “Sign-on Bonus”); provided
that, in the event Executive’s employment with the Company terminates on or
before the third (3rd) anniversary of the Effective Date, Executive shall re-pay
to the Company within three (3) business days after the effective date of such
termination a portion of the Sign-on Bonus in an amount equal to $240,000
multiplied by the Proration Fraction, and the Company shall have the right to
offset any amount required to be repaid by Executive pursuant to this
Section 2.2(a) against any other amounts payable to the Executive at the time of
such termination of employment.

 

(b)  Executive shall be entitled to participate in the Company’s Key Employee
Annual Cash Incentive Plan (the “KEACIP”) or any successor annual bonus plan
beginning with the 2005 plan year, the terms and conditions of which shall be
established

 

--------------------------------------------------------------------------------


 

from time to time by the Compensation Committee.  For the 2005 plan year,
Executive’s target incentive percentage shall be 60% of Executive’s Base Salary.

 

(c)  Executive shall be entitled to participate in the Company’s Long-Term Cash
Incentive Plan beginning with the two year performance period commencing
January 1, 2005, the terms and conditions of which shall be established from
time to time by the Compensation Committee.

 

(d)  Executive shall be entitled to receive a restricted stock award for 75,000
shares of common stock of Northwest Airlines Corporation, par value $.01 per
share (the “Common Stock”), such restricted stock to vest in six equal
installments of 12,500 shares each on each six month anniversary of the date of
grant until fully vested on the third anniversary of the date of grant so long
as Executive remains an active full-time employee of the Company on such dates,
the terms and conditions of which award shall be set forth in a written
agreement or other documentation which shall be provided to Executive by the
Company’s Secretary.

 

2.3                                 Expenses.  During the term of Executive’s
employment hereunder, Executive shall be entitled to receive prompt
reimbursements for all reasonable business expenses incurred in performing
services hereunder in accordance with the Company’s business expense
reimbursement policies in effect from time to time.

 

2.4                                 Employee Benefit Programs of the Company. 
Except as set forth below, Executive shall be entitled to participate while
employed hereunder in the Company’s employee benefit programs at levels in
effect on the Effective Date.  Exceptions to the preceding sentence are:

 

(A)          AMOUNTS PAYABLE TO EXECUTIVE UNDER THE COMPANY’S BENEFIT PROGRAMS
MAY BE REDUCED TO REFLECT A BENEFIT REDUCTION FOR SALARIED EMPLOYEES OF THE
COMPANY, IN THE SAME MANNER THAT SALARIED EMPLOYEES ARE GENERALLY AFFECTED BY
SUCH REDUCTION.

 

(B)         EXECUTIVE SHALL NOT PARTICIPATE IN ANY SEVERANCE PAY PLAN OR ANNUAL
BONUS PLAN MAINTAINED BY THE COMPANY EXCEPT TO THE EXTENT NECESSARY TO RECEIVE
ANY SEVERANCE OR BONUS PAYMENTS SPECIFICALLY PROVIDED FOR HEREUNDER.

 

2.5                                 Retirement Plans.  Executive shall be
entitled to participate in the Northwest Airlines Supplemental Executive
Retirement Plan (the “SERP”) on the terms and conditions set forth in an
Ancillary Agreement to be provided to Executive by the Company.

 


3.  AIRLINE PASS.


 

In the event Executive remains an active full-time employee of the Company from
the Effective Date through the third (3rd) anniversary thereof, Executive shall
be entitled to receive, upon termination of employment, lifetime airline pass
privileges for the personal use of Executive and his spouse or registered
domestic partner and dependent children so long as spouses, registered domestic
partners and dependent children of employees generally are eligible for
nonrevenue travel pursuant to the Company’s pass policies (hereinafter,
“Eligible Individuals”).  Such airline pass privileges (the “Airline Pass”)
shall entitle Executive and

 

2

--------------------------------------------------------------------------------


 

Eligible Individuals to travel on regularly scheduled domestic and international
flights operated by the Company, subject to all charges and fees then applicable
to active management employees of the Company and their dependents and pursuant
to the Company’s pass policies in effect from time to time, with boarding
priority of F1-R.  Executive shall be responsible for any personal income tax
liability arising from such pass travel.  Notwithstanding the foregoing, all
benefits under this Section 3 shall immediately and permanently cease in the
event Executive violates the Company’s pass policies in connection with such
travel and/or in the event that Executive is or becomes, at any time thereafter,
an employee of any of the top five (5) airlines in the United States (other than
the Company) ranked by revenue passenger miles.

 

4.  Termination of Employment.

 

4.1                                 Upon Death.  Executive’s employment
hereunder shall terminate upon his death.

 

4.2                                 By the Company.  The Company may terminate
Executive’s employment hereunder at any time with or without Cause.

 

4.3           By the Executive.  Executive may terminate his employment
hereunder at any time for any reason.

 

4.4                                 Notice of Termination.  Any termination of
Executive’s employment hereunder (other than by death) shall be communicated by
thirty (30) days’ advance written Notice of Termination by the terminating party
to the other party to this Agreement; provided that no advance Notice of
Termination of Executive for Cause by the Company is required.

 


5.  PAYMENTS IN THE EVENT OF TERMINATION OF EMPLOYMENT.


 

5.1                                 Payments in the Event of Termination by the
Company for Cause or Voluntary Termination by Executive.  If Executive’s
employment hereunder is terminated by the Company for Cause, as a result of
death or Disability or by Executive other than for Good Reason, the Company
shall pay Executive (a) his accrued and unpaid Base Salary through the Date of
Termination and (b) any vested or accrued and unpaid payments, rights or
benefits Executive may be otherwise entitled to receive pursuant to the terms of
any written retirement, pension or other employee benefit or compensation plan
maintained by the Company at the time or times provided therein.

 

5.2                                 Payments in the Event of Any Other
Termination of Employment.  If Executive’s employment hereunder is terminated by
the Company other than for Cause, or by Executive for Good Reason:

 

(A)          SUBJECT TO SECTION 2.2(A) HEREOF, THE COMPANY SHALL PAY EXECUTIVE
(I) HIS ACCRUED AND UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION, (II) ANY
BONUS UNDER THE KEY EMPLOYEE CASH INCENTIVE BONUS PROGRAM, OR ANY SUCCESSOR
ANNUAL BONUS PLAN, (THE “INCENTIVE BONUS”) FOR ANY CALENDAR YEAR ENDED BEFORE
THE DATE OF TERMINATION, (III) A PRO RATA SHARE (BASED ON DAYS EMPLOYED DURING
THE APPLICABLE YEAR) OF THE INCENTIVE BONUS EXECUTIVE WOULD OTHERWISE HAVE
RECEIVED WITH RESPECT TO THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS,
PAYABLE AT THE TIME THE INCENTIVE BONUS WOULD OTHERWISE BE

 

3

--------------------------------------------------------------------------------


 

PAYABLE TO EXECUTIVE; PROVIDED, HOWEVER, THAT 100% OF THE INCENTIVE BONUS SHALL
BE DETERMINED SOLELY WITH REFERENCE TO THE FINANCIAL PERFORMANCE OF THE COMPANY
FOR THE YEAR (BASED ON THE GOALS PREVIOUSLY ESTABLISHED WITH RESPECT THERETO)
(RATHER THAN A PORTION OF THE INCENTIVE BONUS DETERMINED ON THE BASIS OF
INDIVIDUAL PERFORMANCE); PROVIDED, FURTHER, IN THE EVENT THAT COMPANY’S
PERFORMANCE EXCEEDS 100% OF THE FINANCIAL PERFORMANCE TARGET FOR THE YEAR, THAT
PORTION OF THE INCENTIVE BONUS THAT WOULD HAVE, BUT FOR THIS SECTION 5.2(A),
RELATED TO THE ACHIEVEMENT OF THE INDIVIDUAL PERFORMANCE TARGET SHALL BE 100%
AND (IV) ANY VESTED OR ACCRUED AND UNPAID PAYMENTS, RIGHTS OR BENEFITS EXECUTIVE
MAY BE OTHERWISE ENTITLED TO RECEIVE PURSUANT TO THE TERMS OF ANY WRITTEN
RETIREMENT, PENSION OR OTHER EMPLOYEE BENEFIT OR COMPENSATION PLAN MAINTAINED BY
THE COMPANY AT THE TIME OR TIMES PROVIDED THEREIN.

 

(B)         SUBJECT TO SECTION 2.2(A) HEREOF, IN ADDITION TO THE COMPENSATION
AND BENEFITS DESCRIBED IN SECTION 5.2(A):

 

(I)                                     THE COMPANY SHALL PAY EXECUTIVE, NO
LATER THAN THIRTY (30) DAYS FOLLOWING EXECUTIVE’S TERMINATION OF EMPLOYMENT, A
LUMP SUM CASH PAYMENT EQUAL TO $680,000.

 

(II)                                  WITH REGARD TO GROUP LIFE INSURANCE AND
GROUP MEDICAL AND DENTAL INSURANCE, UNTIL THE EARLIER OF THE SECOND ANNIVERSARY
OF EXECUTIVE’S DATE OF TERMINATION OR THE DATE EXECUTIVE IS EMPLOYED BY A NEW
EMPLOYER, EXECUTIVE, HIS DEPENDENTS, BENEFICIARIES AND ESTATE SHALL BE ENTITLED
TO ALL BENEFITS UNDER SUCH GROUP LIFE INSURANCE AND GROUP MEDICAL AND DENTAL
INSURANCE AS IF EXECUTIVE WERE STILL EMPLOYED BY THE COMPANY HEREUNDER DURING
SUCH PERIOD.

 

(C)          EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY
PAYMENT PROVIDED FOR IN THIS SECTION 5.2 BY SEEKING OTHER EMPLOYMENT OR
OTHERWISE, AND NO SUCH PAYMENT SHALL BE OFFSET OR REDUCED AS A RESULT OF
EXECUTIVE’S OBTAINING NEW EMPLOYMENT.

 

(D)         NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY IN THIS AGREEMENT, THE
COMPANY’S OBLIGATION REGARDING THE PAYMENTS AND INSURANCE CONTINUATION PROVIDED
FOR IN SECTIONS 5.2(A)(III) AND 5.2(B)(I) AND (II) IS EXPRESSLY CONDITIONED UPON
THE EXECUTION, DELIVERY AND NON-REVOCATION OF A GENERAL RELEASE IN THE FORM
ATTACHED HERETO AS ATTACHMENT A.

 

5.3                                 Compliance with Tax Regulations.  All
payments pursuant to this Section 5 shall be made in compliance with all
applicable laws, rules and regulations, including without limitation the
provisions of the American Jobs Creation Act of 2004 and all rules and
regulations promulgated thereunder.

 


5.4                                 BOARD/COMMITTEE RESIGNATION.  EXECUTIVE’S
TERMINATION OF EMPLOYMENT FOR ANY REASON, SHALL CONSTITUTE, AS OF THE DATE OF
SUCH TERMINATION AND TO THE EXTENT APPLICABLE, A RESIGNATION AS AN OFFICER OF
THE COMPANY AND A RESIGNATION FROM THE BOARD OF DIRECTORS (AND ANY COMMITTEES
THEREOF) OF ANY OF THE COMPANY’S AFFILIATES AND FROM THE BOARD OF DIRECTORS OR
SIMILAR GOVERNING BODY OF ANY CORPORATION, LIMITED LIABILITY COMPANY OR OTHER
ENTITY IN WHICH THE COMPANY OR ANY AFFILIATE HOLDS AN EQUITY INTEREST AND WITH
RESPECT TO WHICH BOARD OR SIMILAR

 

4

--------------------------------------------------------------------------------


 


GOVERNING BODY EXECUTIVE SERVES AS THE COMPANY’S OR SUCH AFFILIATE’S DESIGNEE OR
OTHER REPRESENTATIVE.


 


6.  CONFIDENTIALITY; NON-COMPETE; NON-SOLICITATION; NON-DISPARAGEMENT.


 

While employed by the Company and thereafter, Executive shall not disclose any
Confidential Information either directly or indirectly, to anyone (other than
appropriate Company employees and advisors), or use such information for his own
account, or for the account of any other person or entity, without the prior
written consent of the Company or except as required by law.  This
confidentiality covenant has no temporal or geographical restriction.  For
purposes of this Agreement, “Confidential Information” shall mean all non-public
information respecting the Company’s business, including, but not limited to,
its services, pricing, scheduling, products, research and development,
processes, customer lists, marketing plans and strategies, financing plans and
the terms and provisions of this Agreement, but excluding information that is,
or becomes, available to the public (unless such availability occurs through an
unauthorized act on the part of the Executive).  Upon termination of this
Agreement, Executive shall promptly supply to the Company all property and any
other tangible product or document that has been produced by, received by or
otherwise submitted to Executive during or prior to his term of employment, and
shall not retain any copies thereof.

 

Executive acknowledges that his services are of special, unique and
extraordinary value to the Company.  Accordingly, Executive shall not, without
the consent of the Company, at any time prior to the first anniversary of the
Date of Termination (i) become an employee, consultant, officer, partner or
director of any air carrier which competes (other than to an insignificant
extent) with the Company (or any of its affiliates) or (ii) whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates.  Upon Executive’s
termination of employment, Executive may request that the Company consent to
Executive’s serving in a position that would otherwise be in violation of the
foregoing sentence, and the Company in its sole discretion may elect to provide
its written consent to any such service.

 

While employed by the Company and thereafter, Executive agrees not to make any
untruthful or disparaging statements, written or oral, about the Company, its
affiliates, their predecessors or successors or any of their past and present
officers, directors, stockholders, partners, members, agents and employees or
the Company’s business practices, operations or personnel policies and practices
to any of the Company’s customers, clients, competitors, suppliers, investors,
directors, consultants, employees, former employees, or the press or other media
in any country.

 

Executive agrees that any breach of the terms of this Section 6 would result in
irreparable injury and damage for which there would be no adequate remedy at
law, and that, in the event of said breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach or threatened breach, without having to prove damages, in addition
to any other remedies to which the Company may be entitled at law or in equity.
Executive further agrees that the provisions of the covenant not to compete are

 

5

--------------------------------------------------------------------------------


 

reasonable.  Should a court determine, however, that any provision of the
covenant not to compete is unreasonable, either in period of time, geographical
area, or otherwise, the parties hereto agree that the covenant should be
interpreted and enforced to the maximum extent which such court deems
reasonable.  The provisions of this Section 6 shall survive any termination of
this Agreement and Executive’s term of employment.  The existence of any claim
or cause of action or otherwise, shall not constitute a defense to the
enforcement of the covenants and agreements of this Section 6.

 


7.  SUCCESSORS AND ASSIGNS.


 


(A)          THIS AGREEMENT SHALL BIND ANY SUCCESSOR TO THE COMPANY, WHETHER BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE, IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE OBLIGATED UNDER THIS AGREEMENT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


 


(B)         THIS AGREEMENT SHALL NOT BE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT
AND ALL RIGHTS OF EXECUTIVE HEREUNDER SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTES, DEVISES AND LEGATEES.


 


8.  TERM.


 

The term of this Agreement shall commence on the Effective Date and end upon the
Executive’s termination of employment.  The rights and obligations of the
Company and Executive shall survive the termination of this Agreement to the
fullest extent necessary to give effect to the terms hereof.

 


9.  NOTICES.


 

Notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered to and mailed
by United States mail, addressed:

 

(A)          IF TO EXECUTIVE, TO THE ADDRESS SET FORTH ON THE SIGNATURE PAGE
HERETO, AND

 

(B)         IF TO THE COMPANY, C/O NORTHWEST AIRLINES, INC., 2700 LONE OAK
PARKWAY, EAGAN, MINNESOTA 55121, ATTENTION:  SECRETARY,

 

or, in each case, to such other address as may have been furnished in writing.

 


10. WITHHOLDING.


 

All payments required to be made by the Company hereunder shall be subject to
the withholding and/or deduction of such amounts as are required to be withheld
or deducted pursuant to any applicable law or regulation.  The Company shall
have the right and is hereby authorized to withhold or deduct from any
compensation or other amount owing to Executive, applicable withholding taxes
and deductions and to take such action as may be necessary in the opinion of the
Company to satisfy all obligations for the payment of such taxes or deductions.

 

6

--------------------------------------------------------------------------------


 


11. CERTAIN DEFINED TERMS.


 

As used herein, the following terms have the following meanings:

 

“Agreement” shall mean this Management Compensation Agreement, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
herewith.

 

“Base Salary” shall mean the annual base salary of the Executive in effect from
time to time under Section 2.1.

 

“Board” shall mean the Board of Directors of the Company.

 

“Cause” shall mean with respect to termination by the Company of Executive’s
employment hereunder (i) an act or acts of dishonesty by Executive resulting in,
or intended to result in, directly or indirectly, any personal enrichment of
Executive, (ii) an act or acts of dishonesty by Executive intended to cause
substantial injury to the Company, (iii) material breach (other than as a result
of a Disability) by Executive of Executive’s obligations under this Agreement
which action was (a) undertaken without a reasonable belief that the action was
in the best interests of the Company and (b) not remedied within a reasonable
period of time after receipt of written notice from the Company specifying the
alleged breach, (iv) Executive’s conviction of, or plea of nolo contendere to, a
crime constituting (a) a felony under the laws of any country, the United States
or any state thereof or (b) a misdemeanor involving moral turpitude or (v) a
material breach of (a) the Company’s Code of Business Conduct or (b) the
provisions of this Agreement.

 

“Common Stock” shall have the meaning set forth in Section 2.2(d) hereof.

 

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company or any subcommittee thereof.

 

“Date of Termination” shall mean, with respect to Executive, the date of
termination of Executive’s employment hereunder after the notice period provided
by Section 4.4.

 

“Disability” shall mean Executive’s physical or mental condition which prevents
continued performance of his duties hereunder, if Executive establishes by
medical evidence that such condition will be permanent and continuous during the
remainder of Executive’s life or is likely to be of at least three (3) years
duration.

 

“Effective Date” shall mean October 20, 2004.

 

“Good Reason” shall mean with respect to an Executive, any one or more of the
following:

 

(A)                                  A REDUCTION IN EXECUTIVE’S BASE SALARY OR
LEVEL OF TARGET BONUS UNDER THE KEACIP OR ANY SUCCESSOR BONUS PLAN (EXCEPT AS
PERMITTED HEREUNDER);

 

7

--------------------------------------------------------------------------------


 

(B)                                 ANY SUBSTANTIAL AND SUSTAINED DIMINUTION IN
EXECUTIVE’S AUTHORITY OR RESPONSIBILITIES HEREUNDER, PROVIDED THAT AS LONG AS
EXECUTIVE RETAINS A SUBSTANTIAL PORTION OF HIS CURRENT OVERSIGHT
RESPONSIBILITIES (INCLUDING ALL OF HIS CURRENT RESPONSIBILITIES WITH RESPECT TO
THE LEGAL AFFAIRS OF THE COMPANY), A TRANSFER OF A PORTION OF EXECUTIVE’S
OVERSIGHT RESPONSIBILITIES SHALL NOT QUALIFY AS “GOOD REASON”;

 

(C)                                  THE RELOCATION OF THE COMPANY’S PRINCIPAL
EXECUTIVE OFFICES TO A LOCATION OUTSIDE THE MINNEAPOLIS-ST. PAUL METROPOLITAN
AREA; OR

 

(D)                                 A FAILURE BY THE COMPANY TO COMPLY WITH ANY
PROVISION OF THIS AGREEMENT;

 

provided, however, that the foregoing events shall constitute Good Reason only
if the Company fails to cure such event within thirty (30) days after receipt
from Executive of written notice of the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

 

In order for Executive’s termination of his employment to be considered for Good
Reason, such termination must occur within one (1) year after the event giving
rise to such Good Reason.  Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder.

 

“KEACIP” shall have the meaning set forth in Section 2.2(b) hereof.

 

“Notice of Termination” shall mean a notice specifying the Date of Termination.

 

“Proration Fraction” shall mean a fraction, the numerator of which is the number
of days during the period commencing on the date Executive’s employment with the
Company hereunder is terminated and ending on October 1, 2007and the denominator
of which is 1,095.

 

“SERP” shall have the meaning set forth in Section 2.5 hereof.

 

“Sign-on Bonus” shall have the meaning set forth in Section 2.2(a) hereof.

 


12. EXECUTIVE REPRESENTATION.


 

Executive hereby represents to the Company that the execution and delivery of
this Agreement by Executive and the Company and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 


13. AMENDMENT.


 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing signed by Executive
and an authorized officer of the Company.

 

8

--------------------------------------------------------------------------------


 


14. GOVERNING LAW.


 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Minnesota, without regard to
principles of conflicts of laws.

 


15. VALIDITY.


 

THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.

 


16. ARBITRATION.


 

Except as otherwise provided in Section 17 of this Agreement, all disputes and
controversies arising from or in conjunction with Executive’s employment with,
or any termination from, the Company and all disputes and controversies arising
under or in connection with this Agreement (except claims for vested benefits
brought under ERISA) shall be settled by mandatory arbitration conducted before
one arbitrator having knowledge of employment law in accordance with the rules
for expedited resolution of employment disputes of the American Arbitration
Association then in effect.  The arbitration shall be held in the
Minneapolis/St. Paul metropolitan area at a location selected by the Company. 
The determination of the arbitrator shall be made within thirty (30) days
following the close of the hearing on any dispute or controversy and shall be
final and binding on the parties.  The parties hereby waive their right to a
trial of any and all claims arising out of this Agreement or breach of this
Agreement.  All costs and expenses incurred in connection with any arbitration
including, without limitation, arbitrator and attorney’s fees, shall be paid by
the non-prevailing party in the arbitration unless the arbitrator determines
that such expenses must be otherwise allocated under applicable law to maintain
the validity of this Section 16.

 


17. SPECIFIC PERFORMANCE.


 

Notwithstanding Section 16 of this Agreement, if Executive breaches or threatens
to commit a breach of Section 6 of this Agreement, the Company shall have the
right to specific performance (i.e., the right and remedy to have the terms and
conditions of Section 6 specifically enforced by any court of competent
jurisdiction), it being agreed that any breach or threatened breach of Section 6
would cause irreparable injury and that money damages may not provide an
adequate remedy.

 


18. COOPERATION. 


 

Executive shall provide his reasonable cooperation in connection with any
investigation, action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder.  This provision shall survive any termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 


19. COMPENSATION LIMITATION. 


 

Notwithstanding the foregoing, Executive and the Company agree that (i) to the
extent permitted by the Air Transportation Safety and System Stabilization Act
(the “Act”) any payments or benefits payable to Executive under this Agreement
(including, without limitation, payments under Sections 2 and 5 hereof) or
pursuant to any other compensation or benefit plan of the Company or other
arrangement between the Company and Executive that do not comply with the Act
shall be deferred until such payments or benefits may be paid under the Act, and
(ii) to the extent the Act does not permit the deferral of any such payments or
benefits, the maximum compensation and/or severance Executive may receive from
the Company under this Agreement or any other compensation or benefit plan of
the Company or other arrangement between the Company and Executive will not
exceed the amount allowed under the Act.

 


20. ENTIRE AGREEMENT.


 

This Agreement, together with the Release, any award agreement between the
Company and Executive entered into pursuant to the Company’s stock incentive
plans, and the Company’s employee benefit plans in which Executive will
participate as provided in this Agreement, contain the entire understanding
between the Company and Executive with respect to Executive’s employment with
the Company and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive
with respect to Executive’s employment.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

 

 

By:

/s/ Douglas M. Steenland

 

 

 

Douglas M. Steenland

 

 

Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Barry P. Simon

 

 

 

Barry P. Simon

 

 

Executive Vice President & General
Counsel

 

10

--------------------------------------------------------------------------------


 


ATTACHMENT A


 

 


GENERAL RELEASE


 

 

WHEREAS,                                   (the “Executive”) has been employed
by Northwest Airlines, Inc. (“Northwest”); and

 

WHEREAS, Executive’s employment with Northwest has terminated; and

 

WHEREAS, Executive and Northwest have reached a full and final compromise and
settlement of all matters, disputes, causes of action, claims, contentions and
differences between them and Northwest’s divisions, merged entities and
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, stockholders, administrators,
representatives, attorneys, insurers or fiduciaries, past, present or future
(the “Released Parties”), including but not limited to any and all claims
arising from or derivative of Executive’s employment with Northwest and his
termination from employment with Northwest;

 

WHEREAS, in return for Northwest performing its obligations as provided for
herein and as set forth in the Management Compensation Agreement dated as of
                         ,        , by and between Northwest and Executive (the
“Agreement”), Executive will execute and comply fully with the terms of this
General Release (the “Release”);

 

WHEREAS, Executive (i) understands that in executing the Release he is, inter
alia, giving up rights and claims under the Age Discrimination in Employment Act
of 1967, as amended, 29 U.S.C. Section 621 et seq.  (“ADEA”), and (ii) has been
given a period of not less than twenty-one (21) days within which to consider
this Release;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, Executive and Northwest agree and covenant as follows:

 

1.                                       By entering into this Release, the
Released Parties do not admit, and each specifically denies any liability,
wrongdoing or violation of any law, statute, regulations, agreement or policy.

 

2.                                       Executive’s employment with Northwest
shall be terminated effective                         ,       .

 

3.                                       In consideration of the obligations of
Executive as set forth in this Release and the Agreement, and in full settlement
and final satisfaction of any and all claims, contractual or otherwise, which
Executive had, has or may have against Northwest and/or the Released Parties
with respect to his employment, termination from employment with Northwest, or
otherwise arising on or prior to the date of execution of this Release,
Northwest shall pay to Executive the payments and benefits to which Executive is
entitled under the Agreement.  This Release shall not pertain to any claim
alleging that Northwest has failed to comply with any obligations created by
this Release or that Northwest has failed to pay to Executive the payments and

 

11

--------------------------------------------------------------------------------


 

benefits to which Executive is entitled under the Agreement upon termination of
Executive’s employment.

 

4.                                       (a)                                 
Executive, for and in consideration of the payments as set forth in the
Agreement and for other good and valuable consideration, hereby releases and
forever discharges and covenants not to sue, and by this Release does release
and forever discharge, the Released Parties of and from all debts, obligations,
promises, covenants, collective bargaining obligations, agreements, contracts,
endorsements, bonds, controversies, suits or causes of actions known or unknown,
suspected or unsuspected, of every kind and nature whatsoever, which may
heretofore have existed or which may now exist, including but not limited to
those arising under the ADEA, Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. Section 2000e, et seq., Executive Order 11246, 30 Fed. Reg.
12319; the Employee Retirement Income Security Act of 1974, as amended, 29
U.S.C. Section 1001, et seq., the Americans With Disabilities Act, as amended,
42 U.S.C. Section 12101, et seq., the Federal Equal Pay Act, 29 U.S.C.
Section 2061, et seq., the Reconstruction Era Civil Rights Act, as amended, 42
U.S.C. Section 1981, et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. Section 701, et seq., the Family and Medical Leave Act of 1992, 29 U.S.C.
Section 2601, et seq., the Minnesota Human Rights Act, Minn. Stat.
Section 363.01, et seq., and any all state or local constitutions and/or laws
regarding employment discrimination and/or federal, state or local constitutions
and/or laws of any type or description regarding employment as well as any claim
for breach of contract, wrongful discharge, breach of any express or implied
promise, misrepresentation, fraud, whistle-blowing, retaliation, violation of
public policy, infliction of emotional distress, defamation, promissory
estoppel, invasion of privacy or any other theory or claim, whether legal or
equitable, including but not limited to any claims arising from or derivative of
Executive’s employment with Northwest and Executive’s termination of employment
with Northwest or otherwise.  Executive acknowledges that he has not been
discriminated against on the basis of age, sex, disability, race, ethnicity,
religion or any other protected class status.

 

(b)                                 Without in any way limiting the foregoing,
this Release shall not affect any present or future indemnification obligations
that Northwest and the Released Parties may have to Executive pursuant to any
charter, by-law, agreement or policy of insurance.

 

(c)                                  This Release shall not affect Executive’s
rights under one or more Non-Qualified Stock Option Agreements, Deferred Stock
Award Agreement or Phantom Stock Unit Award Agreement between Northwest and the
Executive governing the terms of any stock option grant or other stock award
outstanding on the date hereof, which rights shall continue to be governed by
the terms of the agreement applicable to such stock option or other stock award.

 

5.               Executive covenants and agrees not to sue nor authorize any
other party, either governmental or otherwise, to file any grievances,
arbitration or commence any other proceeding, administrative or judicial,
against the Released Parties in any court of law or equity, or before any
administrative agency, with respect to any matter relating to this Agreement or
to matters occurring during Executive’s employment with Northwest.

 

6.               The Released Parties and Executive understand and agree that
the terms of this Release and the Agreement are confidential.

 

12

--------------------------------------------------------------------------------


 

7.               Executive agrees not to make any untruthful or disparaging
statements, written or oral, about Northwest, the Released Parties or
Northwest’s personnel policies and practices to any of Northwest’s customers,
competitors, suppliers, employees, former employees, or the press or other
media.  Except as herein contemplated, Executive also agrees that he will not
voluntarily participate in any proceeding of any kind brought against the
Released Parties relating to this Agreement or to matters occurring during
Executive’s employment with Northwest.

 

8.                                       (a)                                 
The parties agree that this Release should be construed in accordance with the
laws of the State of Minnesota, exclusive of Minnesota choice of law provisions.

 

(b)                                 The parties agree that any and all further
legal proceedings between Executive and the Released Parties, whether arising
under statute, constitutions, contract, common law or otherwise, including the
issue of arbitrability, will be submitted for resolution exclusively pursuant to
the arbitration provision contained in the Agreement.  The parties hereby waive
their right to a trial of any and all claims arising out of this Release or
breach of this Release.

 

(c)                                  Should any provision of this Release be
found to be in violation of any law, or ineffective or barred for any reason
whatsoever, the remainder of this Release shall be in full force and effect to
the maximum extent permitted by law.

 

9.               Northwest and Executive agree to execute such other documents
to take such other actions as may be reasonably necessary to further the
purposes of this Release.

 

10.                                 (a)                                 
Executive acknowledges and agrees that, in deciding to execute this Release, he
has had the opportunity to consult with legal, financial and other personal
advisors of his own choosing as he deems appropriate, in assessing whether to
execute this Release.  Executive represents and acknowledges that no
representations, statement, promise, inducement, threat or suggestion has been
made by Northwest or the Released Parties to influence Executive to sign this
Release except such statements as are expressly set forth herein.  Executive
agrees that he has been given a minimum of twenty-one (21) days within which to
consider the terms and effects of this Release insofar as it relates to
settlement and release of potential claims under the ADEA, and to consult with,
and to ask any questions that he may have of anyone, including legal counsel and
other personal advisors of his own choosing, and that he has executed this
Release voluntarily and with full understanding of its terms and effects.

 

(b)         Executive has the right to rescind this Release as far as it extends
to potential claims under Minn. Stat. Ch. 363 (prohibiting discrimination in
employment) by written notice to Northwest within 15 calendars days following
the execution of this Release.  Executive also has the right to revoke this
Release as far as it extends to potential claims under the Age Discrimination in
Employment Act, 29 U.S.C. Section 621 et seq., by informing Northwest of his
intent to revoke this Release within seven calendar days following the execution
of this Release.  To be effective, notice, rescission or revocation must be in
writing and must be delivered either by hand or by mail to the Secretary of
Northwest at the following address:  Northwest Airlines, Inc., Department A1180,
2700 Lone Oak Parkway, Dept. A1180, Eagan, MN  55121, Attention:  Secretary,
within the specified period.  If a notice of rescission or

 

13

--------------------------------------------------------------------------------


 

revocation is delivered by mail, it must be:  (i) postmarked within the 15 or 7
day period, respectively, (ii) properly addressed to the Secretary of Northwest
as set forth above, and (iii) sent by certified mail return receipt requested. 
This Release shall not become effective or enforceable until the 15 or 7 day
periods described above have expired.  No payments shall be due, owing or paid
by Northwest unless and until this Release becomes effective.

 

This Release may not be changed or modified, except by a written instrument
signed by Executive and Northwest.

 

 

NORTHWEST AIRLINES, INC.

EXECUTIVE:

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

14

--------------------------------------------------------------------------------